DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-15 are pending in this application

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 3 July 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference profile 400 is not shown in figure 1.  Corrected drawing sheets 

Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 2 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by USPN 10,642,289 B1 to Reeder.

As per claim 2, the Reeder reference discloses the water utility meter (see column 17 lines 37-47, “connected mixing valve system 500”) further comprises a communication interface (see column 18 lines 27-43, “network module 514”) and the water utility meter (“connected mixing valve system 500”) is arranged to reconnect the consumption site (“house 102”) to the utility distribution network (“network 505”) in 
As per claim 12, the Reeder reference discloses the controller (“controller 512”) is arranged to remotely update (see column 12 lines 42-45, “smart home application 542”) the reference profile (“signature profiles”) through the communication interface (“network module 514”).
As per claim 13, the Reeder reference discloses the reference profile (“signature profiles”) is selected through the communication interface (“network module 514”) in a communication session (see column 18 lines 27-29, “exchange communications”) in relation to remotely reconnecting (see column 12 lines 42-45, “smart home application 542”) the water utility meter (“connected mixing valve system 500”).
As per claim 14, the Reeder reference discloses the controller (“controller 512”) registers the accumulated volume of water (see column 18 lines 20-22, “receive input from sensors, flow meters, or other devices”) delivered to the consumption site (“house 102”) and controls the valve position (see column 18 lines 20-24, “control operations of devices included in the household (e.g., a shower head, a faucet, a dishwasher, etc.)”.

Allowable Subject Matter
Claims 3-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	USPN 11,187,223 B2 to Ward et al.
	USPN 11,022,124 B2 to Ward et al.
	USPN 10,352,504 B2 to Dietzen et al.
	US Pub. No. 2022/0042504 A1 to Ward et al.
	US Pub. No. 2020/0011721 A1 to Romer
	US Pub. No. 2002/0094799 A1 to Elliot et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        4 March 2022